OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(706) 583-5207 Date of fiscal year end:May 31, 2010 Date of reporting period: February 28, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares MONEY MARKET FUNDS — 98.4% Value Fidelity Institutional Money Market Government Portfolio - Class I,0.03% (a) (Cost $350,898,739) $ Total Investments at Value — 98.4%(Cost $350,898,739) $ Other Assets in Excess of Liabilities—1.6% Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of February 28, 2010. STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares EXCHANGE-TRADED FUNDS — 48.0% Value iShares MSCI EAFE Index Fund $ iShares Russell 2000 Index Fund S&P 500 Depositary Receipts S&P MidCap 400 Depositary Receipts Total Exchange-Traded Funds (Cost $17,164,511) $ Shares MONEY MARKET FUNDS — 51.1% Value Fidelity Institutional Money Market Government Portfolio - Class I,0.03% (a) (Cost $19,469,973) $ Total Investments at Value — 99.1% (Cost $36,634,484) $ Other Assets in Excess of Liabilities — 0.9% Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of February 28, 2010. See accompanying notes to Schedules of Investments. STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS February 28, 2010 (Unaudited) 1.Securities Valuation The portfolio securities of Stadion Managed Portfolio and Stadion Core Advantage Portfolio (the “Funds”) are carried at market value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of the time regular trading closes on the New York Stock Exchange (normally, 4:00 p.m. Eastern Time).Securities traded in the NASDAQ market are valued at the NASDAQ Official Closing Price.Other securities, including listed securities for which no sale was reported on that date, are valued at the most recent bid price.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) an event occurs after the close of the exchange on which the portfolio security is principally traded that is likely to have changed the value of the portfolio security prior to the Funds’ net asset value calculations; (iii) the exchange on which the portfolio security is principally traded closes early; or (iv) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value each Fund’s investments as of February 28, 2010 by security type: Stadion Managed Portfolio: Level 1 Level 2 Level 3 Total Money Market Funds $
